                            IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  ABERDEEN DIVISION

ANTWON TRIPLETT,                                    §
                                                    §
          Plaintiff,                                §
                                                    §
v.                                                  §          CIVIL ACTION NO.
                                                    §          1:19-cv-00104-JMV
                                                    §
COMMISSIONER OF                                     §
SOCIAL SECURITY,                                    §
                                                    §
          Defendant.                                §



                        ORDER ON PETITION FOR ATTORNEY FEES

          Before the Court are Plaintiff’s motion [21] for attorney fees pursuant to the Equal

Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), and Defendant’s response [22]. Having

duly considered the motion, record, and applicable law, the Court finds the motion should be

granted.

          In these proceedings Plaintiff sought judicial review of the Social Security

Commissioner’s final decision denying a claim for benefits. By Final Judgment [20] dated

November 22, 2019, this Court remanded this case to the Commissioner for further proceedings.

Plaintiff now seeks attorney fees in the amount of $4,233.60 for attorney work before this Court

on the grounds that Plaintiff was the prevailing party and the Commissioner’s position was not

“substantially justified.”   The Commissioner does not oppose the requested award.

          The Court, having thoroughly considered the motion, response, and the applicable law,

finds the requested award is reasonable; and no special circumstance would make the award

unjust.

          THEREFORE, IT IS ORDERED:
       That the Commissioner shall promptly pay to Plaintiff $4,233.60 in attorney fees for the

benefit of his counsel.

       This 31st day of January, 2020.



                                                                 /s/ Jane M. Virden
                                                                 U. S. MAGISTRATE JUDGE




                                              2
